DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 15-18, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Myatt [US 20070175555 A1] in view of Pinkerton et al [WO 2013192335 A1].
As for claim 1, Myatt discloses a tire (10) comprising:
a body (Figure 1); and 
a plurality of plies (30, 50, 60) surrounding the body (paragraph 0033); 

Myatt does not specifically disclose that the plurality of plies comprise a number of carbon-based microstructures.  In an analogous art, Pinkerton discloses that it was known in the art for plies of a tire to include a number of carbon based microstructures and for the carbon-based microstructures to act as resonators (paragraphs 0009, 0016, 0017, and 0124).  Since Pinkerton discloses that carbon-based microstructures could be integrated into tires to act as sensors, it would have been obvious to the skilled artisan to modify the invention of Myatt to include the graphene layers taught by Pinkerton in the plurality of plies constructing the tire.  The modification would have been obvious because it would have resulted in a much lighter weight and lower cost monitoring of vehicle tires.
As for claim 2¸ Pinkerton discloses wherein one or more of the number of carbon-based microstructures comprises a plurality of three-dimensional (3D) aggregates formed of graphene sheets and coupled together to create a 3D hierarchical open porous structure (paragraphs 0123-0126).
Claim 5 is interpreted and rejected using the same reasoning as claim 2 above.
As for claims 15-18 the claims are interpreted and rejected using the same reasoning as claim 1 above.  See also Myatt paragraphs 0039-0043.
Claim 20 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 23-24 are interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 3, 4, 6-14, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the cited references discloses the use of carbon-based microstructures such as graphene for sensing and/or monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684